DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/17/21 is acknowledged. Applicant directs Species I to claims 1-9 but the Examiner respectfully disagrees. Claims 5-7 directs to different reels that are used for different embodiments of the invention. Claims 1-3 and 8-9 are examined. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
“wherein: wherein the first…” repeats wherein and the second wherein can be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 3,080,673).
Regarding claim 1, Smith teaches (Fig. 1) of a fishing pole, comprising:
a handle portion (handle 10), comprising a handle butt (bottom end of handle 10) and a handle foregrip (grip 13);
a first curved portion curved in a first direction (curve at numeral 10), wherein a first end of the first curved portion is attached to an end of the foregrip (end of the first curved portion is attached to the foregrip 13);
a reel seat portion (Fig. 3, seat 16), wherein a first end of the reel seat portion is attached to a second end of the first curved portion (reel seat portion 16 is attached to the second end of the first curved portion near numeral 21);
a second curved portion (curve at numeral 23), curved in a second direction, wherein a first end of the second curved portion is attached to a second end of the reel seat portion (first end of the second curved portion is attached to a second end of the reel seat 16 near numeral 32); and
a pole end portion (end of rod 11), wherein a first end of the pole end portion is attached to a second end of the second curved portion (end of rod 11 is attached to the second curved portion near numeral 12), whereby the reel seat (16) is offset from the 

    PNG
    media_image1.png
    235
    761
    media_image1.png
    Greyscale

Annotated Fig. 1 of Smith

	Regarding claim 2, Smith teaches of the invention in claim 1, and wherein (Fig. 1):
the first offset distance and the second offset distance (Annotated Fig. 1 above) are adjusted such that a center of gravity of a reel (reel 18) of a reel type is approximately aligned with a longitudinal axis of the fishing pole (reel 18 is approximately aligned with a longitudinal axis of the fishing pole).

Regarding claim 3, Smith teaches of the invention in claim 2, and wherein: the reel type is a spinning reel (18). 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaklyvich (US 3,418,742).
Regarding claim 1, Yaklyvich teaches (Fig. 1) of a fishing pole, comprising:

a first curved portion curved in a first direction (curve at numeral 10), wherein a first end of the first curved portion is attached to an end of the foregrip (end of the first curved portion is attached to the foregrip 25);
a reel seat portion (Fig. 3, reel seat 14), wherein a first end of the reel seat portion is attached to a second end of the first curved portion (reel seat portion 14 is attached to the second end of the first curved portion near numeral 10);
a second curved portion (curve at numeral 46), curved in a second direction, wherein a first end of the second curved portion is attached to a second end of the reel seat portion (first end of the second curved portion is attached to a second end of the reel seat 16 near numeral 46); and
a pole end portion (end of rod 11), wherein a first end of the pole end portion is attached to a second end of the second curved portion (end of rod 11 is attached to the second curved portion near numeral 46), whereby the reel seat (14) is offset from the handle portion by a first offset distance (reel seat 14 is offset from the handle portion by a first offset distance, and the reel seat is offset from the pole end portion by a second offset distance (the pole end portion is higher than the handle portion so the reel seat 14 is offset from the pole end portion by a second offset distance).


the first offset distance and the second offset distance are adjusted such that a center of gravity of a reel (reel 13) of a reel type is approximately aligned with a longitudinal axis of the fishing pole (reel 13 is approximately aligned with a longitudinal axis of the fishing pole).

Regarding claim 3, Yaklyvich teaches of the invention in claim 2, and wherein: the reel type is a spinning reel (Col. 3 lines 1-4, the fishing rod handle can be used with spinning rods, which the Examiner points out would use a spinning reel). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3,080,673 in view of Puyear (US 3,744,173).
Alternatively regarding claim 3, Smith teaches of the invention in claim 2, but does not appear to teach wherein:
the reel type is a spinning reel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Puyear to have a spinning reel in order to use a reel that can be used with different lures with the fishing rod handle. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3,080,673), or Yaklyvich (US 3,418,742), in view of Choi et al. (KR 2003/011112), hereinafter Choi.
Regarding claim 8, Smith, or Yaklyvich, teaches of the invention in claim 1, but they do not appear to teach wherein the fishing pole is manufactured using a tube bending process. 
Choi is in the field of fishing rods and teaches of wherein the fishing pole is manufactured using a tube bending process (Fig. 2, Description, inclined handle portion 7 is formed by bending the fishing rod).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith, or Yaklyvich, to incorporate . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3,080,673), or Yaklyvich (US 3,418,742), in view of Andreasen et al. (US 4,920,682), hereinafter Andreasen.
Regarding claim 9, Smith, or Yaklyvich, teaches of the invention in claim 1, but does not appear to teach wherein the fishing pole is manufactured using molded parts to create the first offset distance and the second offset distance.
Andreasen is in the field of fishing rods and teaches of wherein the fishing pole is manufactured using molded parts to create the first offset distance and the second offset distance (Abstract, the fishing rod handle is made by molding together preformed rod handle components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith, or Yaklyvich, to incorporate the teachings of Andreasen to manufacture the fishing pole by using molded parts to create the first offset distance and the second offset distance in order to make a lighter, more durable, and easier to produce than conventional handles fishing pole as 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647